EXHIBIT 10.9 LOAN & SECURITY AGREEMENT THIS LOAN & SECURITY AGREEMENT (as amended, restated or otherwise modified from time to time, the “Security Agreement”) is entered into as of the 7th day of November, 2008, among 301 PRODUCTIONS, INC., a California corporation (the “Grantor”), NATIONAL LAMPOON, INC., a California corporation (“NL”), and VOODOO PRODUCTION SERVICES, L.L.C. (referred to as the “Secured Party”).The Grantors and the Secured Party are sometimes referred to herein collectively as the “Parties” and each individually as a “Party”. RECITALS WHEREAS, Grantor is the owner of all right, title and interest in and to the motion picture currently titled “National Lampoon’s Legend of Awesomest Maximus” (the “Film”). WHEREAS, NL controls and owns all of the issued and outstanding equity securities of Grantor, and NL and Grantor have entered into that certain Worldwide Distribution Agreement dated as of November 7, 2008 (the “NL Distribution Agreement”) pursuant to which Grantor has appointed NL as the worldwide distributor of the Film. WHEREAS, simultaneously herewith, the Secured Party is lending to Grantor the sum of FOUR HUNDRED FIFTY THOUSAND and NO/100 Dollars ($450,000.00) (the “Loan”) evidenced by that certain Secured Promissory Note of the Company dated as of November 7, 2008 (the “Secured Promissory Note”). WHEREAS, the Secured Party has required the Grantor and NL to execute and deliver this Security Agreement and grant to Secured Party a perfected continuing Lien in the Collateral (as hereinafter defined) in order to secure the prompt and complete payment, observance and performance of all of the Obligations (as hereinafter defined), and as a condition precedent to the making of any loans, advances and any other financial accommodations by the Secured Party. WHEREAS, VS Investment B, LLC, Voodoo Production Services, L.L.C., Jerry Daigle, Janice Salaman and Alfred J. Ferro Trust have made loans to Grantor in the amounts of $600,000.00, $450,000.00, $450,000.00, $350,000.00 and $125,000.00 each, for a total of $1,975,000.00 which has been or is being fully funded prior to, or contemporaneously with, the funding of the Loan(the “Other Loans”) upon terms substantially similar to the terms of this Security Agreement and the Secured Note, and the Secured Party, VS Investment B, LLC, Janice Salaman, Jerry
